     Case 4:21-cv-00420 Document 13 Filed on 03/11/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEUTSCHE BANK NATIONAL                          §
TRUST COMPANY, AS TRUSTEE                       §
FOR AMERIQUEST MORTGAGE                         §
SECURITIES INC., ASSET-BACKED                   §
PASS-THROUGH CERTIFICATES,                      §
SERIES ARSI 2006-M3,                            §
                                                §
      Plaintiff,                                §     Civil Action No. 4:21-cv-00420
                                                §
v.                                              §
                                                §
SHARONDA FOWLER-WHITE,                          §
NATHANAEL WHITE, LAWRENCE                       §
WHITE, CHRISTOPHER WHITE,                       §
ERNEST WHITE, BRUCE LANDON                      §
WHITE, KIMBERLY FORD, CEDRIC                    §
WHITE, AND NIKITA WHITE,                        §
                                                §
     Defendants.                                §

      PLAINTIFF’S MOTION FOR ENTRY OF AGREED ORDER AS TO
DEFENDANTS BRUCE LANDON WHITE, ERNEST WHITE, AND KIMBERLY FORD

       Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities

Inc., Asset-Backed Pass-Through Certificates, Series ARSI 2006-M3 (“Deutsche Bank” or

“Plaintiff”) and Defendant Bruce Landon White (“Defendant”) file this, their Motion for Entry of

Agreed Order as to Defendants Bruce Landon White, Ernest White, and Kimberly Ford (the

“Motion”), and respectfully show the Court as follows:

                                               I.

       1.      Plaintiff and Defendants Bruce Landon White, Ernest White, and Kimberly Ford

(together, the “Parties”) have now reached an agreement to resolve this dispute as evidenced by

the signatures on the Agreed Order as to Plaintiff and Defendants Bruce Landon White, Ernest

White, and Kimberly Ford attached hereto as Exhibit A. Accordingly, Plaintiff files this Motion


MOTION FOR ENTRY OF AGREED ORDER
MWZM: 20-000374-671              PAGE 1
      Case 4:21-cv-00420 Document 13 Filed on 03/11/21 in TXSD Page 2 of 3




and seeks the entry of the attached agreed order that will resolve this matter, as between the

Parties, in accordance with their agreement.

       2.      Plaintiff’s claims against the remaining defendants are not addressed by this

agreement and remain pending.

       WHEREFORE PREMISES CONSIDERED, Plaintiff requests that this Court enter the

agreed order in this cause and such other relief to which it is entitled.

                                                    Respectfully submitted,

                                                    By: /s/ Jonathan C. Smith
                                                       MARK D. CRONENWETT
                                                       Texas Bar No. 00787303
                                                       Southern District No. 21340
                                                       mcronenwett@mwzmlaw.com

                                                         JONATHAN C. SMITH
                                                         Texas Bar No. 24103940
                                                         Southern District No. 3292563
                                                         jsmith@mwzmlaw.com

                                                      MACKIE WOLF ZIENTZ & MANN, P.C.
                                                      14160 N. Dallas Parkway, Suite 900
                                                      Dallas, Texas 75254
                                                      214-635-2650 (Phone)
                                                      214-635-2686 (Fax)

                                                      ATTORNEYS FOR PLAINTIFF




MOTION FOR ENTRY OF AGREED ORDER
MWZM: 20-000374-671              PAGE 2
     Case 4:21-cv-00420 Document 13 Filed on 03/11/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on March 11, 2021, a true and correct copy of the
foregoing document was delivered to the following parties in the manner described below:

Via Regular Mail
Bruce Landon White
35872 Sussex Drive
Romulus, Michigan 48174

Via Regular Mail
Ernest White
825 Daymist Court
Colorado Springs, Colorado 80916

Via Regular Mail
Kimberly Ford
114 Radcliff Drive
Grovetown, Georgia 30813

Via Regular Mail
Cedric White
1200 Baker Street
Houston, Texas 77002

Via Regular Mail
Nathanael White
102 Norton Park Drive Apt 330
Columbus, Ohio 43213

Via Regular Mail
Christopher White
6315 Dellfern Drive
Houston, Texas 77035

Via Regular Mail
Lawrence White
6315 Dellfern Drive
Houston, Texas 77035

Via Regular Mail
Sharonda Fowler-White
6315 Dellfern Drive
Houston, Texas 77035
                                                   /s/ Jonathan C. Smith
                                                   JONATHAN C. SMITH


MOTION FOR ENTRY OF AGREED ORDER
MWZM: 20-000374-671              PAGE 3
